Citation Nr: 0310929	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the veteran's claim to a rating 
in excess of 50 percent for post-traumatic stress disorder 
(PTSD).  The veteran filed a notice of disagreement in 
January 2002, and after issuance of a statement of the case 
in March 2002, timely perfected a substantive appeal.

In January 2003, the veteran appeared and offered testimony 
at a hearing before the undersigned at the VA office in San 
Antonio, Texas.  


REMAND

Review of the claims file reveals that the veteran has not 
been duly informed of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), or its implementing regulations, or that 
VA has complied fully with its provisions in this instance.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  Except as specifically 
noted, the new regulations became effective November 9, 2000.  

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

Because of the recent change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law. 

Additionally, during the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In this 
decision, the Court invalidated 38 C.F.R. § 19.9(a)(2) based 
on its conclusion that 38 U.S.C. § 7104(a) prohibits the 
Board from adjudicating a claim with new evidence in the 
absence of a waiver by the appellant.  In its discussion of 
that issue, the Court stated that the regulation "is 
inconsistent with 38 U.S.C. § 7104(a), because § 19.9(a)(2) 
denies appellants 'one review on appeal to the Secretary' 
when the Board considers additional evidence without having 
to remand . . . and without having to obtain the appellant's 
waiver."  (Emphasis added.). See Id; See also Op. Gen. 
Couns. Prec. 1-03, VAOPGCPREC 1-03, 2003.  The Board also 
notes that additional medical evidence has been received at 
the Board which has not been reviewed by the RO, and there is 
no waiver of RO consideration of additional evidence in the 
claims file.

In light of the above, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time. See Disabled American Veterans v. Secretary of 
Veterans Affairs Vet. Aff., supra; Op. Gen. Couns. Prec. 1-
03, VAOPGCPREC 1-03, 2003.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.	The RO must ensure that all 
notification required by the 
Veterans Claims Assistance Act of 
2000, and its implementing 
regulations is completed.

2.	The RO should undertake any other 
development it determines is 
required under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

3.	The RO should then consider all the 
evidence, and readjudicate the issue 
on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and 
provided an appropriate opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


